Citation Nr: 0525390	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-30 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.


FINDING OF FACT

The veteran has a sensorineural hearing loss in both ears, 
which equates to a level III hearing loss for the right ear, 
and to a level VI hearing loss for the left ear under VA's 
rating criteria.


CONCLUSION OF LAW

A higher evaluation for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.85 (Diagnostic Code 6100) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service connected for bilateral hearing loss 
in a rating decision dated in July 2003, rated as 10 percent 
disabling.  The veteran appealed, claiming the 10 percent 
rating was unfair because of the impact his hearing loss has 
had on his ability to perform in his job as a salesperson.  

The veteran was afforded a VA audiological evaluation in June 
2003, which revealed that pure tone thresholds, in decibels, 
were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
70
80
95
71
LEFT
35
70
80
95
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 72 percent in the left ear.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.

At the June 2003 VA examination, the veteran's right ear 
discrimination score was 84 percent, and the average puretone 
threshold was 71, yielding a numeric score of level III.  The 
left ear discrimination score was 72 percent, and the average 
puretone threshold was 70, yielding a numeric score of level 
VI.  See Table VI, below, abbreviated from 38 C.F.R. § 4.85.

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII 
VII
VI
I

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of III; poorer 
ear level score of VI) shows that the level of the veteran's 
compensable hearing loss evaluation is 10 percent.  

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Since the 
evidence does not show exceptional patterns of hearing loss, 
a higher evaluation is not warranted.  38 C.F.R. § 4.86 
(2004) (exceptional patterns are those where the puretone 
thresholds at each of the four evaluated frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold at 1000 Hertz is 30 decibels or less 
and the puretone threshold at 2000 Hertz is 70 decibels or 
more).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical scoring process, there is little question as 
to the results based on schedular criteria.  In short, the 
numbers are determinative, and the preponderance of the 
evidence is against the claim.  

Accordingly, entitlement to a rating higher than the 
currently assigned 10 percent for bilateral hearing loss is 
not warranted, and has not been warranted at any time in the 
pendency of this claim.  See Fenderson, supra.

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that hearing loss has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the hearing 
loss has had an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2004).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, the month following receipt of the veteran's claim, and 
more than three months prior to the RO's rating decision.  
The notice was provided in response to a claim of service 
connection because the award of the 10 percent rating had not 
yet been made.  Nevertheless, this notice suffices.  
VAOPGCPREC 08-2003.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured a VA audiological examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.




ORDER

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss for any period from March 24, 2003, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


